Title: To John Adams from John Quincy Adams, 9 February 1825
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured Father.
					Washington 9. February 1825—
				
				The enclosed note from Mr King, will inform you of the Event of this day, upon which I can only offer you, my congratulations, and ask your blessing and prayers. Your affectionate and dutiful Son
				
					John Quincy Adams.
				
				
					P.S. Have the goodness to cause the Note from Mr King, to be sent back to me.
				
			